DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20180335774 A1) in view of Maeda et al. (US 20210197808 A1).

Regarding Claim 1,  Sato teaches a mobile object control method (Sato, [0023] “the automatic driving system…automatic driving control of causing a vehicle…to travel automatically”) comprising: recognizing physical objects near a mobile object (Sato, [0038] “The traveling environment recognizing unit…recognizes an external environment of the vehicle…based on the detection result from the external sensor…including positions of obstacles near the vehicle…based on captured images from the camera…and/or obstacle information from the LIDAR”) and a route shape (Sato, [0039] “The traveling environment recognizing unit…recognizes (detects) a road surface shape of a traveling road on which the vehicle…travels using…based on the detection result from the LIDAR”); causing the mobile object to travel autonomously along the target trajectory (Sato, [0032] “The navigation system…is mounted in the vehicle…and sets a target route in which the vehicle…should travel by automatic driving”); and determining that an abnormality has occurred in a control system that performs the recognizing (Sato, [0054] “The traveling state determining….determines whether the traveling state of the vehicle…is abnormal by comparing characteristics of the automatic driving system…with characteristics of an input and an output acquired during execution of automatic driving control…acquired during execution of automatic driving control include the control command values acquired by the command value acquiring unit…and the traveling state of the vehicle…recognized by the traveling state recognizing unit”) and the causing when a degree of deviation between first index data based on the route shape (Sato, [0067] “when the road shape is a straight line but an error associated with the yaw rate of the vehicle…or an error associated with the lateral acceleration (a difference from the yaw rate or the lateral acceleration calculated from the control command value) is large, the abnormality determining unit…determines that an abnormality has occurred in the automatic driving system“) and second index data based on behavior of the mobile object is greater than or equal to a first reference degree (Sato, [0049] “a difference between the lateral acceleration calculated based on the control command value acquired by the command value acquiring unit…and the lateral acceleration recognized by the traveling state recognizing unit…is greater than a predetermined lateral acceleration threshold value”) and output a determination result (Sato, [0054] “an output acquired during execution of automatic driving control…include the control command values acquired by the command value acquiring unit…and the traveling state of the vehicle…recognized by the traveling state recognizing unit”).  

Sato does not teach generating a target trajectory based on a result of the recognition.  However, Maeda teaches this limitation (Maeda, 0052] “the travel plan is a trajectory and a speed at which the vehicle…is to travel”, [0054] “The map information is information on the road shape…on which the vehicle…is to travel, and is used when generating a travel plan for the vehicle…and controlling the travel of the vehicle…according to the travel plan, [0040] “The in-vehicle control device…creates a travel plan based on external information obtained from these sensors”, [0039] “ sensors can detect a relative distance and a relative speed with objects such as other vehicles, bicycles, pedestrians, and obstacles existing around the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in include generating a target trajectory based on a result of the recognition as taught by Maeda in order to avoid “ the collision with the stationary obstacle…based on the external information…and the movement information…acquired from the vehicle” (Maeda, [0062]).

Regarding Claim 2, Sato teaches the mobile object control method according to claim 1 (Sato, [0023] “the automatic driving system…automatic driving control of causing a vehicle…to travel automatically”), wherein the first index data is data of a reference target trajectory determined by the route shape (Sato, [0067] “when the road shape is a straight line but an error associated with the yaw rate of the vehicle…or an error associated with the lateral acceleration (a difference from the yaw rate or the lateral acceleration calculated from the control command value) is large, the abnormality determining unit…determines that an abnormality has occurred in the automatic driving system“), and wherein the second index data is data of an actual trajectory along which the mobile object has traveled actually (Sato, [0011] “The electronic control unit may…a measured lateral acceleration of the vehicle as the traveling state”), the second index data being obtained based on an output of a mobile object sensor attached to the mobile object (Sato, [0030] “The acceleration sensor…is a detector that detects acceleration of the vehicle”, [0011] “a condition that a difference between the predicted lateral acceleration and the measured lateral acceleration is greater than a predetermined lateral acceleration threshold value”).  

Sato does not teach serving as a reference for generating the target trajectory.  However, Maeda teaches this limitation (Maeda, 0052] “the travel plan is a trajectory and a speed at which the vehicle…is to travel”, [0054] “The map information is information on the road shape…on which the vehicle…is to travel, and is used when generating a travel plan for the vehicle…and controlling the travel of the vehicle…according to the travel plan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in include serving as a reference for generating the target trajectory as taught by Maeda in order to avoid “ the collision with the stationary obstacle…based on the external information…and the movement information…acquired from the vehicle” (Maeda, [0062]).

Regarding Claim 3, Sato teaches the mobile object control method according to claim 1 (Sato, [0023] “the automatic driving system…automatic driving control of causing a vehicle…to travel automatically”), wherein the first index data is data of assumed acceleration assumed when the mobile object has traveled along a reference target trajectory determined by the route shape (Sato, [0067] “when the road shape is a straight line but an error associated with the yaw rate of the vehicle…or an error associated with the lateral acceleration (a difference from the yaw rate or the lateral acceleration calculated from the control command value) is large, the abnormality determining unit…determines that an abnormality has occurred in the automatic driving system“)  and wherein the second index data is data of actual acceleration  (Sato, [0011] “The electronic control unit may…a measured lateral acceleration of the vehicle as the traveling state”) obtained based on an output of an acceleration sensor attached to the mobile object (Sato, [0030] “The acceleration sensor…is a detector that detects acceleration of the vehicle”, [0011] “a condition that a difference between the predicted lateral acceleration and the measured lateral acceleration is greater than a predetermined lateral acceleration threshold value”).  
Sato does not teach serving as a reference for generating the target trajectory.  However, Maeda teaches this limitation (Maeda, 0052] “the travel plan is a trajectory and a speed at which the vehicle…is to travel”, [0054] “The map information is information on the road shape…on which the vehicle…is to travel, and is used when generating a travel plan for the vehicle…and controlling the travel of the vehicle…according to the travel plan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in include serving as a reference for generating the target trajectory as taught by Maeda in order to avoid “ the collision with the stationary obstacle…based on the external information…and the movement information…acquired from the vehicle” (Maeda, [0062]).

Regarding Claim 6, Sato teaches the mobile object control method according to claim 1 (Sato, [0023] “the automatic driving system…automatic driving control of causing a vehicle…to travel automatically”), further comprising: acquiring surrounding environment information of the mobile object (Sato, [0038] “The traveling environment recognizing unit…recognizes an external environment of the vehicle…based on the detection result from the external sensor…including positions of obstacles near the vehicle…based on captured images from the camera…and/or obstacle information from the LIDAR”, [0039] “The traveling environment recognizing unit…recognizes (detects) a road surface shape of a traveling road on which the vehicle…travels using…based on the detection result from the LIDAR”).  Sato does not teach making a probability of the determining lower when the environment information satisfies a predetermined condition.  However, Maeda teaches this limitation (Maeda, [0068] “The autonomous mobility calculation unit…determines the autonomous movement continuity of the vehicle…based on the deviation…calculated by the difference calculation unit…in a case where the deviation…is equal to or more than a predetermined value…autonomous movement continuation is allowed…as the deviation…is larger, a continuous value such as a degree of reliability may be calculated so that the numerical value becomes lower”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in include making a probability of the determining lower when the environment information satisfies a predetermined condition as taught by Maeda in order to avoid “ the collision with the stationary obstacle…based on the external information…and the movement information…acquired from the vehicle” (Maeda, [0062]).

Regarding Claim 7, Sato teaches the mobile object control method according to claim 1 (Sato, [0023] “the automatic driving system…automatic driving control of causing a vehicle…to travel automatically”), further comprising: acquiring a speed of the mobile object (Sato, [0030] “The vehicle speed sensor…is a detector that detects a speed of the vehicle”).  Sato does not teach making a probability of the determining lower when the speed is higher than a reference speed.  However, Maeda teaches this limitation (Maeda, [0066] “the deviation…is equal to or more than the predetermined value, the autonomous movement of the vehicle…has a speed greatly deviated from the prediction of the control unit…the possibility of occurrence of unexpected failure increases”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in include making a probability of the determining lower when the speed is higher than a reference speed as taught by Maeda in order to avoid “ the collision with the stationary obstacle…based on the external information…and the movement information…acquired from the vehicle” (Maeda, [0062]).

Regarding Claim 8, Sato teaches the mobile object control method according to claim 1 (Sato, [0023] “the automatic driving system…automatic driving control of causing a vehicle…to travel automatically”), further comprising: collecting the first index data (Sato, [0066] “when the longitudinal gradient of the road surface is small but an error associated with the speed or the acceleration of the vehicle…a difference from the control command value) is large”), and the second index data for each speed range of the mobile object (Sato, [0052] “a variation in a difference between the control command value acquired by the command value acquiring unit…and a measured value of the traveling state of the vehicle…when the control command value acquired by the command value acquiring unit…is a control command value for the speed of the vehicle…a measured value of the speed of the vehicle…is used as the measured value of the traveling state of the vehicle…corresponding values are used as the control command value and the measured value”); and wherein the determining is performed for each speed range of the mobile object (Sato, [0057] “determination conditions using the number of times…the speed….per unit time exceed the threshold values and the frequency characteristics of the input and the output of the automatic driving system”).
  
Regarding Claim 9, Sato teaches a moving object control device (Sato, [0023] “the automatic driving system…automatic driving control of causing a vehicle…to travel automatically”) comprising: a storage device storing a program (Sato, [0024] “a read only memory (ROM), and a random access memory (RAM)…a program stored in the ROM”); and a hardware processor (Sato, [0024] “a central processing unit (CPU)...Some of the functions of the ECU ...may be performed by a computer in a facility such as an information management center or a mobile information terminal capable of communicating with the vehicle”), wherein the hardware processor executes the program stored in the storage device to recognize physical objects near a moving object (Sato, [0038] “The traveling environment recognizing unit…recognizes an external environment of the vehicle…based on the detection result from the external sensor…including positions of obstacles near the vehicle…based on captured images from the camera…and/or obstacle information from the LIDAR”)  and a route shape (Sato, [0039] “The traveling environment recognizing unit…recognizes (detects) a road surface shape of a traveling road on which the vehicle…travels using…based on the detection result from the LIDAR”); cause the moving object to travel autonomously along the target trajectory (Sato, [0032] “The navigation system…is mounted in the vehicle…and sets a target route in which the vehicle…should travel by automatic driving”); and determine that an abnormality has occurred in a control system that performs the recognition (Sato, [0054] “The traveling state determining….determines whether the traveling state of the vehicle…is abnormal by comparing characteristics of the automatic driving system…with characteristics of an input and an output acquired during execution of automatic driving control…acquired during execution of automatic driving control include the control command values acquired by the command value acquiring unit…and the traveling state of the vehicle…recognized by the traveling state recognizing unit”) and the causing when a degree of deviation between first index data based on the route shape (Sato, [0067] “when the road shape is a straight line but an error associated with the yaw rate of the vehicle…or an error associated with the lateral acceleration (a difference from the yaw rate or the lateral acceleration calculated from the control command value) is large, the abnormality determining unit…determines that an abnormality has occurred in the automatic driving system“) and second index data based on behavior of the moving object is greater than or equal to a first reference degree (Sato, [0049] “a difference between the lateral acceleration calculated based on the control command value acquired by the command value acquiring unit…and the lateral acceleration recognized by the traveling state recognizing unit…is greater than a predetermined lateral acceleration threshold value”) and output a determination result (Sato, [0054] “an output acquired during execution of automatic driving control…include the control command values acquired by the command value acquiring unit…and the traveling state of the vehicle…recognized by the traveling state recognizing unit”).  

Sato does not teach generate a target trajectory based on a result of the recognition.  However, Maeda teaches this limitation (Maeda, 0052] “the travel plan is a trajectory and a speed at which the vehicle…is to travel”, [0054] “The map information is information on the road shape…on which the vehicle…is to travel, and is used when generating a travel plan for the vehicle…and controlling the travel of the vehicle…according to the travel plan, [0040] “The in-vehicle control device…creates a travel plan based on external information obtained from these sensors”, [0039] “ sensors can detect a relative distance and a relative speed with objects such as other vehicles, bicycles, pedestrians, and obstacles existing around the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in include generate a target trajectory based on a result of the recognition as taught by Maeda in order to avoid “ the collision with the stationary obstacle…based on the external information…and the movement information…acquired from the vehicle” (Maeda, [0062]).


Regarding Claim 10, Sato teaches a computer-readable non-transitory storage medium storing a program to be executed by a computer (Sato, [0024] “a read only memory (ROM), and a random access memory…a program stored in the ROM into the RAM and causing the CPU to execute the program loaded into the RAM”) to: recognize physical objects near a mobile object (Sato, [0038] “The traveling environment recognizing unit…recognizes an external environment of the vehicle…based on the detection result from the external sensor…including positions of obstacles near the vehicle…based on captured images from the camera…and/or obstacle information from the LIDAR”)  and a route shape (Sato, [0039] “The traveling environment recognizing unit…recognizes (detects) a road surface shape of a traveling road on which the vehicle…travels using…based on the detection result from the LIDAR”); cause the mobile object to travel autonomously along the target trajectory (Sato, [0032] “The navigation system…is mounted in the vehicle…and sets a target route in which the vehicle…should travel by automatic driving”); and determine that an abnormality has occurred in a control system for performing the recognition (Sato, [0054] “The traveling state determining….determines whether the traveling state of the vehicle…is abnormal by comparing characteristics of the automatic driving system…with characteristics of an input and an output acquired during execution of automatic driving control…acquired during execution of automatic driving control include the control command values acquired by the command value acquiring unit…and the traveling state of the vehicle…recognized by the traveling state recognizing unit”) and the causing the mobile object to travel autonomously when a degree of deviation between first index data based on the route shape (Sato, [0067] “when the road shape is a straight line but an error associated with the yaw rate of the vehicle…or an error associated with the lateral acceleration (a difference from the yaw rate or the lateral acceleration calculated from the control command value) is large, the abnormality determining unit…determines that an abnormality has occurred in the automatic driving system“) and second index data based on actual behavior of the mobile object is greater than or equal to a first reference degree (Sato, [0049] “a difference between the lateral acceleration calculated based on the control command value acquired by the command value acquiring unit…and the lateral acceleration recognized by the traveling state recognizing unit…is greater than a predetermined lateral acceleration threshold value”) and output a determination result (Sato, [0054] “an output acquired during execution of automatic driving control…include the control command values acquired by the command value acquiring unit…and the traveling state of the vehicle…recognized by the traveling state recognizing unit”).  

Sato does not teach generating a target trajectory based on a result of the recognition.  However, Maeda teaches this limitation (Maeda, 0052] “the travel plan is a trajectory and a speed at which the vehicle…is to travel”, [0054] “The map information is information on the road shape…on which the vehicle…is to travel, and is used when generating a travel plan for the vehicle…and controlling the travel of the vehicle…according to the travel plan, [0040] “The in-vehicle control device…creates a travel plan based on external information obtained from these sensors”, [0039] “ sensors can detect a relative distance and a relative speed with objects such as other vehicles, bicycles, pedestrians, and obstacles existing around the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in include generating a target trajectory based on a result of the recognition as taught by Maeda in order to avoid “ the collision with the stationary obstacle…based on the external information…and the movement information…acquired from the vehicle” (Maeda, [0062]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20180335774 A1) in view of Maeda et al. (US 20210197808 A1) in view of Sugama et al. (US 20220194430 A1).

Regarding Claim 4, Sato teaches the mobile object control method according to claim 1 (Sato, [0023] “the automatic driving system…automatic driving control of causing a vehicle…to travel automatically”) further comprising: calculating the degree of deviation between the first index data and the second index data by aggregating deviations between the individual data elements that have been weighted (Sato, [0057] “When one of determination conditions using the number of times the longitudinal acceleration, the lateral acceleration, the speed, the yaw rate, and the control command value per unit time exceed the threshold values and the frequency characteristics of the input and the output of the automatic driving system…is satisfied, the traveling state determining unit…determines that the traveling state of the vehicle…is abnormal”).

Sato does no teach performing a process of assigning a larger weight when a degree of change obtained by comparing a deviation between individual data elements corresponding to the same point in a traveling direction of the mobile object in the first index data and the second index data with a deviation between individual data elements corresponding to adjacent points in at least the traveling direction of the mobile object is higher in correspondence with the same point in a traveling direction of a plurality of mobile objects.  However, Sugama teaches these limitations.
Sugama teaches further comprising: performing a process of assigning a larger weight when a degree of change obtained by comparing a deviation between individual data elements corresponding to the same point in a traveling direction of the mobile object in the first index data and the second index data (Sugama, [0065] “ a weight factor determined from the object's attribute K.sub.i, and a two-dimensional standard deviation…of a normal distribution is a value proportional to the width and height of an object…a weight factor for the risk by an obstacle with respect to the potential value when the risk is superimposed at each time on the static potential map….setting is made in such a way that the weight…at time t=T which is closest to the present time is large and the weight…at time…which is farthest from the present time is small”) with a deviation between individual data elements corresponding to adjacent points in at least the traveling direction of the mobile object is higher in correspondence with the same point in a traveling direction of a plurality of mobile objects (Sugama, [0065] “ a weight factor determined from the object's attribute…and a two-dimensional standard deviation…of a normal distribution is a value proportional to the width and height of an object…a weight factor for the risk by an obstacle with respect to the potential value when the risk is superimposed at each time on the static potential map.. setting is made in such a way that the weight…at time t=T which is closest to the present time is large and the weight…at time…which is farthest from the present time is small”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in include performing a process of assigning a larger weight when a degree of change obtained by comparing a deviation between individual data elements corresponding to the same point in a traveling direction of the mobile object in the first index data and the second index data with a deviation between individual data elements corresponding to adjacent points in at least the traveling direction of the mobile object is higher in correspondence with the same point in a traveling direction of a plurality of mobile objects as taught by Sugama in order to “accurately predict the moving routes of the vehicle CA “ by “predicting moving routes of the obstacle using the obstacle potential map” to avoid collision  (Sugama, [0087]).

Regarding Claim 5, Sato teaches the mobile object control method according to claim 1 (Sato, [0023] “the automatic driving system…automatic driving control of causing a vehicle…to travel automatically”).  Sato does not teach wherein the generating includes setting a risk that is an index value representing a degree at which the mobile object should not approach based on the presence of the recognized physical object in an assumed plane represented in a two-dimensional plane when a space near the mobile object is viewed from above and generating the target trajectory so that the mobile object passes through a point where the risk is low, and wherein the method further comprises stopping the determining when a degree of risk based on a risk value due to the presence of the physical object at each point of the target trajectory is higher than or equal to a second reference degree.  However, Sugama teaches these limitations.
Sugama teaches wherein the generating includes setting a risk that is an index value representing a degree at which the mobile object should not approach based on the presence of the recognized physical object (Sugama, [0050] “The obstacle potential map generation unit…generates an obstacle potential map showing the risk of a traffic accident for an obstacle based on the obstacle position information”) in an assumed plane represented in a two-dimensional plane when a space near the mobile object is viewed from above (Sugama, [0039] “The potential map is generally generated as two-dimensional data in a horizontal plane with the vehicle looked down on from above”) and generating the target trajectory so that the mobile object passes through a point where the risk is low (Sugama, [0061] “when using the obstacle potential map as in the information processing device… the moving route…can also be predicted as a route with a low risk potential value in addition to the moving route ”), and wherein the method further comprises stopping the determining when a degree of risk based on a risk value due to the presence of the physical object at each point of the target trajectory is higher than or equal to a second reference degree (Sugama, [0091] “a risk potential by the vehicle CA deviating from the lane center”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in include the generating includes setting a risk that is an index value representing a degree at which the mobile object should not approach based on the presence of the recognized physical object in an assumed plane represented in a two-dimensional plane when a space near the mobile object is viewed from above and generating the target trajectory so that the mobile object passes through a point where the risk is low, and wherein the method further comprises stopping the determining when a degree of risk based on a risk value due to the presence of the physical object at each point of the target trajectory is higher than or equal to a second reference degree as taught by Sugama in order to “accurately predict the moving routes of the vehicle CA “ by “predicting moving routes of the obstacle using the obstacle potential map” to avoid collision  (Sugama, [0087]).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ohmura et al. US 20190220030 A1 discloses making a probability of the determining lower when the speed is higher than a reference speed (Ohmura, [0085] “first target travel route R originally computed is a route for guiding the vehicle…to travel through the central position (target position) in the width direction of the road 7 at 60 km/h target speed”).
Lee et al. US 20150353082 A1 discloses the second index data for each speed range of the mobile object; and wherein the determining is performed for each speed range of the mobile object (Lee, [0089] “Applying the lane geometry and the vehicle motion measurements, the path and speed models will be calculated at every time step to find the values”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P./Examiner, Art Unit 3662    

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662